Citation Nr: 0430045	
Decision Date: 11/10/04    Archive Date: 11/24/04

DOCKET NO.  03-04 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of rheumatic fever.

2.  Entitlement to service connection for aortic stenosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1943 to 
October 1945.  He is the recipient of the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

In December 2002, the veteran testified at hearing before an 
RO hearing officer.  In May 2004, he testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  Transcripts of these hearings are of record.


The Board also notes that the veteran submitted a notice of 
disagreement with the RO's denial of service connection for 
left hand disability but this matter was resolved by the RO's 
subsequent grant of service connection for this disability.  
In addition, the veteran was provided a statement of the case 
in December 2003 on the issue of entitlement an increased 
rating for right shoulder disability.  In the cover letter 
sent with the statement of the case, the veteran was informed 
of the requirement that he submit a substantive appeal if he 
desired appellate review with respect to this issue.  
Thereafter, the issue was not addressed in any written 
communication received from the veteran or his 
representative.  Moreover, at the videoconference hearing 
before the undersigned, the veteran indicated that he was 
currently only seeking appellate review with respect to the 
issues of service connection for aortic stenosis and an 
increased rating for residuals of rheumatic fever.  The Board 
will limit its consideration accordingly.  


REMAND

The veteran contends that an increased rating is warranted 
for the residuals of rheumatic fever because the residuals 
include aortic stenosis.  

There is no contemporaneous medical evidence of aortic 
stenosis until many years after the veteran's discharge from 
service, although the veteran alleges that he was found to 
have a heart murmur during active duty and that it was 
repeatedly noted thereafter.  The evidence of record includes 
a July 1955 letter from the veteran's representative 
indicating that during a National Guard examination, the 
veteran was notified that he had a "typically rheumatic 
heart murmur."  No records pertaining to the veteran's 
National Guard service are of record, nor is there any 
indication that the RO has undertaken development to obtain 
such records.

The Board also notes that private medical statements of a 
nexus between the veteran's rheumatic fever and aortic 
stenosis were submitted in August 2004; however, there is no 
indication that the opinions were based on a review of the 
veteran's pertinent medical history.  Therefore, these 
opinions are not adequate for adjudication purposes.

Moreover, a VA physician who examined the veteran in August 
2001 has provided an opinion to the effect that rheumatic 
fever can predispose a person to the development of aortic 
stenosis but other causes, such as calcifications, are more 
likely the cause of aortic stenosis in the elderly.  The VA 
examiner also noted that the veteran was born with a bicuspid 
aortic valve, which resulted in a high risk for the 
development of aortic stenosis.  The Board has also 
determined that the VA examiner's opinion is not adequate for 
adjudication purposes because the physician did not review 
the veteran's pertinent medical history, as documented in the 
claims folder.  

In light of these circumstances, the case is REMANDED to the 
RO via the Appeals Management Center in Washington, D.C. for 
the following actions:

1.  The RO should request the veteran to 
provide a copy of any pertinent evidence 
in his possession.  In addition, he 
should be requested to provide a copy of 
any records, not already associated with 
the claims folder, pertaining to post-
service treatment or evaluation of aortic 
stenosis, rheumatic fever or residuals of 
rheumatic fever, or to provide the RO 
with the information and authorization 
necessary for the RO to obtain a copy of 
such records on his behalf.

2.  The RO should undertake appropriate 
development to obtain any available 
records pertaining to the veteran's 
National Guard service.  

3.  In addition, the RO should attempt to 
obtain a copy of any pertinent evidence 
identified but not provided by the 
veteran.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and his 
representative and request them to 
provide the outstanding evidence.

4.  When the above development has been 
completed, the veteran should be afforded 
an examination by a physician with 
appropriate expertise to determine the 
nature and extent of all current 
residuals of rheumatic fever and the 
etiology of the veteran's aortic 
stenosis.  

The claims folder must be made 
available to and reviewed by the 
examiner.  

All indicated studies should be 
performed.  To the extent possible, 
the manifestations of the service-
connected residuals of rheumatic 
fever should be distinguished from 
those of any other currently 
diagnosed cardiac abnormalities.

Based upon the examination results, 
the claims folder review, and sound 
medical principles, the examiner 
should express an opinion as to 
whether it is at least as likely as 
not that the veteran's aortic 
stenosis is etiologically related to 
his military service or was caused 
or chronically worsened by the 
service-connected residuals of 
rheumatic fever.  The rationale for 
all opinions expressed must also be 
provided.

5.  The RO should also undertake any 
other development it determines to be 
warranted.  

6.  Then, the RO should adjudicate the 
appellant's claims for service connection 
for aortic stenosis and a compensable 
evaluation for residuals of rheumatic 
fever, based on a de novo review of all 
pertinent evidence and in light of all 
applicable legal criteria.

7.  If the benefits sought on appeal are 
not granted to the appellant's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
appellant and his representative and 
afford them the requisite opportunity for 
response before the claims folder is 
returned to the Board for further 
appellate consideration.   

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski , 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States 


							(CONTINUED ON NEXT PAGE)



Court of Appeals for Veterans Claims for additional 
development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



